Taylor, C.
Plaintiff appealed to the district court from the assessment of benefits and damages to his land on account of the construction of County Ditch Number 22 in Chippewa county. This ditch provides drainage for a large territory, and where it crosses plaintiff’s land it is 20 feet in width at the bottom, from 40 to 41 feet in width at the top, and about 10 feet in depth. The appeal was tried by the court without á jury, and resulted in findings iking plaintiff’s benefits at the sum of $1,635 *156and his damages at the sum of $1,000. He made a motion for a new trial and appealed from the order denying it.
Plaintiff claims that the amount assessed as benefits is unreasonably large and the amount allowed as damages unreasonably small; and in legal effect the appeal simply raises the question as to whether the findings fixing the benefits and damages at the amounts stated are sustained by the evidence. The estimates of the different witnesses vary widely, as frequently happens in such cases, but the evidence is ample to sustain the conclusions reached by the court.
Plaintiff complains that the court based its findings upon the report of the viewers. Two of the viewers testified in detail concerning the situation and condition of the premises and the reasons for the conclusions at which they had arrived; and, while the findings of the court coincide with the findings of the viewers, they are clearly based upon the testimony given at the trial and not upon the report filed by the viewers.
Plaintiff also complains that he was not allowed a sufficient amount for the expense of constructing a bridge across the ditch to serve as a farm crossing. There was evidence that a suitable bridge supported by piling would cost about $125, and that an iron bridge supported by cement piers would cost about $1,200. The record does not show what amount was allowed for the expense of constructing the crossing. No reference whatever is made to the matter in the findings. Having in mind the common knowledge of the general character of farm crossings, the court would not have been justified in allowing an amount sufficient to construct an iron bridge supported by cement piers. The testimony as to the expense of constructing a bridge was merely an item of evidence to be considered in determining the amount of damages, and so far as appears it was given proper consideration by the court.
Order affirmed.